1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 RAMIRO OCAMPO,

 8          Petitioner-Appellee,

 9 v.                                                                          NO. 29,887

10 MARIA GALINDO,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
13 William G. Shoobridge, District Judge

14 Laura K. Castillo
15 Hobbs, NM

16 for Appellee

17 Glen L. Houston
18 Hobbs, NM

19 for Appellant

20                                 MEMORANDUM OPINION

21 BUSTAMANTE, Judge.

22          Summary affirmance was proposed for the reasons stated in the calendar

23 notice. No memorandum opposing summary affirmance has been filed, and the
1 time for doing so has expired.




                                   2
1     Affirmed.

2     IT IS SO ORDERED.

3
4                         MICHAEL D. BUSTAMANTE, Judge

5 WE CONCUR:


6
7 JAMES J. WECHSLER, Judge




8
9 LINDA M. VANZI, Judge




                                3